UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	May 31, 2014 Date of reporting period:	February 28, 2014 Item 1. Schedule of Investments: Putnam Dynamic Asset Allocation Equity Fund The fund's portfolio 2/28/14 (Unaudited) COMMON STOCKS (94.1%) (a) Shares Value Advertising and marketing services (—%) Conversant, Inc. (NON) 222 $5,519 Aerospace and defense (2.1%) Airbus Group NV (France) 504 37,142 Alliant Techsystems, Inc. 75 10,109 Astronics Corp. (NON) 82 5,486 Embraer SA ADR (Brazil) 225 8,078 Exelis, Inc. 1,443 29,480 HEICO Corp. 73 4,540 IHI Corp. (Japan) 4,000 18,365 Northrop Grumman Corp. 1,499 181,423 Raytheon Co. 2,176 213,051 Safran SA (France) 223 15,701 Zodiac Aerospace (France) 435 15,362 Agriculture (1.0%) Archer Daniels-Midland Co. 6,129 248,836 S&W Seed Co. (NON) 366 2,317 Airlines (1.7%) Aeroflot - Russian Airlines OJSC (Russia) (NON) 3,319 6,576 Alaska Air Group, Inc. 523 45,313 Delta Air Lines, Inc. 5,735 190,458 Hawaiian Holdings, Inc. (NON) 534 6,429 International Consolidated Airlines Group SA (Spain) (NON) 4,116 30,065 Japan Airlines Co., Ltd. (Japan) 300 14,943 Republic Airways Holdings, Inc. (NON) 401 3,842 SkyWest, Inc. 259 3,289 Southwest Airlines Co. 4,922 110,450 Spirit Airlines, Inc. (NON) 275 15,532 Turk Hava Yollari Anonim Ortakligi (THY) (Turkey) 1,376 4,096 Automotive (0.8%) Bayerische Motoren Werke (BMW) AG (Germany) 191 22,198 China ZhengTong Auto Services Holdings, Ltd. (China) (NON) 11,500 6,447 Denso Corp. (Japan) 300 16,149 Fuji Heavy Industries, Ltd. (Japan) 1,400 37,996 Hino Motors, Ltd. (Japan) 2,000 29,624 Hyundai Motor Co. (South Korea) 91 20,929 Kolao Holdings (South Korea) 220 5,279 Navistar International Corp. (NON) 65 2,438 Renault SA (France) 210 20,931 Suzuki Motor Corp. (Japan) 600 16,149 Tata Motors, Ltd. (India) 1,133 7,751 Toyota Motor Corp. (Japan) 500 28,759 Banking (7.3%) Access National Corp. 153 2,578 Associated Banc-Corp. 3,180 53,073 Australia & New Zealand Banking Group, Ltd. (Australia) 648 18,627 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 1,639 20,350 Banco Latinoamericano de Exportaciones SA Class E (Panama) 347 8,845 Banco Santander SA (Spain) 3,111 28,195 Bancolombia SA ADR (Colombia) 159 8,030 Bank Mandiri (Persero) Tbk PT (Indonesia) 14,300 11,253 Bank of Kentucky Financial Corp. 94 3,298 Bank of Yokohama, Ltd. (The) (Japan) 3,000 15,173 Barclays PLC (United Kingdom) 2,244 9,473 BNP Paribas SA (France) 320 26,262 BofI Holding, Inc. (NON) 140 13,034 Cardinal Financial Corp. 289 4,982 China Construction Bank Corp. (China) 21,000 14,386 Citizens & Northern Corp. 182 3,625 City National Corp. 790 59,115 Commonwealth Bank of Australia (Australia) 865 57,751 Credicorp, Ltd. (Peru) 115 14,939 Credit Agricole SA (France) (NON) 2,084 33,138 Credit Suisse Group AG (Switzerland) 421 13,259 DBS Group Holdings, Ltd. (Singapore) 1,000 13,012 Dubai Islamic Bank PJSC (United Arab Emirates) (NON) 4,841 8,106 East West Bancorp, Inc. 238 8,494 Erste Group Bank AG (Czech Republic) 232 8,233 Financial Institutions, Inc. 192 4,232 First Community Bancshares Inc. 187 3,132 First Gulf Bank PJSC (United Arab Emirates) 823 4,997 First Niagara Financial Group, Inc. 5,940 53,876 FirstMerit Corp. 229 4,754 Flushing Financial Corp. 203 4,206 Grupo Financiero Banorte SAB de CV (Mexico) 3,084 19,966 Hang Seng Bank, Ltd. (Hong Kong) 1,300 21,091 Hanmi Financial Corp. 389 9,114 Heartland Financial USA, Inc. 126 3,389 Heritage Financial Group, Inc. 182 3,398 HSBC Holdings PLC (United Kingdom) 5,224 55,085 Itau Unibanco Holding SA ADR (Preference) (Brazil) 557 7,419 Jammu & Kashmir Bank, Ltd. (India) 429 9,240 Joyo Bank, Ltd. (The) (Japan) 3,000 14,346 JPMorgan Chase & Co. 7,801 443,252 KeyCorp 4,124 54,313 Lloyds Banking Group PLC (United Kingdom) (NON) 38,446 53,133 MainSource Financial Group, Inc. 286 4,939 Metropolitan Bank & Trust Co. (Philippines) 3,740 6,875 National Australia Bank, Ltd. (Australia) 695 21,590 OFG Bancorp (Puerto Rico) 182 2,912 Pacific Premier Bancorp, Inc. (NON) 192 3,053 PacWest Bancorp 164 7,118 Peoples Bancorp, Inc. 181 4,429 Philippine National Bank (Philippines) (NON) 5,002 9,713 PNC Financial Services Group, Inc. 3,046 249,101 Popular, Inc. (Puerto Rico) (NON) 153 4,374 Powszechna Kasa Oszczednosci Bank Polski SA (Poland) 700 10,254 Qatar National Bank SAQ (Qatar) (NON) 114 6,105 Republic Bancorp, Inc. Class A 116 2,794 Resona Holdings, Inc. (Japan) 6,100 31,846 Sberbank of Russia ADR (Russia) 1,655 17,063 Skandinaviska Enskilda Banken AB (Sweden) 1,685 23,692 State Street Corp. 2,695 176,981 Sumitomo Mitsui Financial Group, Inc. (Japan) 400 17,907 Swedbank AB Class A (Sweden) 841 23,741 Wells Fargo & Co. 531 24,649 Westpac Banking Corp. (Australia) 781 23,391 Basic materials (0.1%) Sumitomo Metal Mining Co., Ltd. (Japan) 1,000 13,105 U.S. Silica Holdings, Inc. 293 9,610 Beverage (0.5%) AMBEV SA ADR (Brazil) 1,915 13,788 Anheuser-Busch InBev NV (Belgium) 245 25,683 Diageo PLC (United Kingdom) 585 18,402 Fomento Economico Mexicano SAB de CV ADR (Mexico) 48 4,110 Grape King Bio, Ltd. (Taiwan) 1,000 4,425 Heineken Holding NV (Netherlands) 310 20,053 Molson Coors Brewing Co. Class B 518 29,438 SABMiller PLC (United Kingdom) 294 14,410 Biotechnology (0.7%) Aegerion Pharmaceuticals, Inc. (NON) 70 3,833 Ariad Pharmaceuticals, Inc. (NON) 863 7,499 Auxilium Pharmaceuticals, Inc. (NON) 211 6,488 Celgene Corp. (NON) 703 113,006 Celldex Therapeutics, Inc. (NON) 59 1,724 Cubist Pharmaceuticals, Inc. (NON) 183 14,552 Intercept Pharmaceuticals, Inc. (NON) 11 4,516 InterMune, Inc. (NON) 165 4,957 Isis Pharmaceuticals, Inc. (NON) 67 3,417 Lexicon Pharmaceuticals, Inc. (NON) 566 1,013 Medicines Co. (The) (NON) 285 8,707 Merrimack Pharmaceuticals, Inc. (NON) 623 3,103 Nanosphere, Inc. (NON) 1,003 2,407 NewLink Genetics Corp. (NON) 54 2,387 NPS Pharmaceuticals, Inc. (NON) 144 5,037 Repligen Corp. (NON) 199 2,979 Retrophin, Inc. (NON) 171 3,022 Sequenom, Inc. (NON) 661 1,567 Sunesis Pharmaceuticals, Inc. (NON) 247 1,618 Broadcasting (0.7%) Global Mediacom Tbk PT (Indonesia) 36,000 6,787 ITV PLC (United Kingdom) 8,886 30,043 Liberty Media Corp. Class A (NON) 526 72,146 LIN Media, LLC Class A (NON) 220 5,016 Scripps Networks Interactive Class A 699 56,787 Sinclair Broadcast Group, Inc. Class A 395 11,700 Sun TV Network, Ltd. (India) 1,183 7,083 Cable television (1.2%) Comcast Corp. Class A 6,098 315,206 HSN, Inc. 49 2,810 Capital goods (—%) Stoneridge, Inc. (NON) 445 4,899 Chemicals (3.1%) Aceto Corp. 137 2,506 Axiall Corp. 44 1,781 BASF SE (Germany) 275 31,665 Cambrex Corp. (NON) 457 9,172 CF Industries Holdings, Inc. 258 64,732 Chemtura Corp. (NON) 516 12,771 Dow Chemical Co. (The) 5,186 252,610 EMS-Chemie Holding AG (Switzerland) 42 16,189 Innophos Holdings, Inc. 112 6,151 Innospec, Inc. 142 6,178 Johnson Matthey PLC (United Kingdom) 782 42,716 KCC Corp. (South Korea) 11 5,297 Koppers Holdings, Inc. 48 1,898 Kraton Performance Polymers, Inc. (NON) 141 3,911 Landec Corp. (NON) 349 3,556 LG Chemical, Ltd. (South Korea) 42 10,043 LG Hausys, Ltd. (South Korea) 35 5,624 LSB Industries, Inc. (NON) 240 7,846 LyondellBasell Industries NV Class A 1,722 151,674 Mexichem SAB de CV (Mexico) 1,670 5,428 Minerals Technologies, Inc. 54 2,889 OM Group, Inc. (NON) 127 4,013 PPG Industries, Inc. 595 117,703 PTT Global Chemical PCL (Thailand) 3,700 8,506 Syngenta AG (Switzerland) 60 21,831 Tronox, Ltd. Class A 115 2,724 Ultrapar Participacoes SA (Brazil) 249 5,538 W.R. Grace & Co. (NON) 26 2,635 Zep, Inc. 304 5,350 Coal (—%) Coal India, Ltd. (India) 1,335 5,237 Commercial and consumer services (2.8%) ADT Corp. (The) 1,566 48,092 Ascent Capital Group, Inc. Class A (NON) 24 1,762 Babcock International Group PLC (United Kingdom) 979 24,115 Bureau Veritas SA (France) 569 15,700 Compass Group PLC (United Kingdom) 1,222 19,327 Corporate Executive Board Co. (The) 48 3,589 Deluxe Corp. 263 13,276 Expedia, Inc. 736 57,798 Experian PLC (United Kingdom) 863 15,622 Global Cash Access Holdings, Inc. (NON) 395 3,318 Grana y Montero SA ADR (Peru) (NON) 217 4,116 Green Dot Corp. Class A (NON) 165 3,325 Hana Tour Service, Inc. (South Korea) 82 5,466 Harbinger Group, Inc. (NON) 836 9,489 LifeLock, Inc. (NON) 130 2,588 MAXIMUS, Inc. 64 3,059 McGraw Hill Financial, Inc. 2,032 161,869 Pitney Bowes, Inc. 1,754 44,639 priceline.com, Inc. (NON) 202 272,466 Randstad Holding NV (Netherlands) 118 7,434 Steiner Leisure, Ltd. (Bahamas) (NON) 215 9,507 Valid Solucoes e Servicos de Seguranca em Meios de Pagamento e Identificacao SA (Brazil) 598 7,524 Communications equipment (0.1%) Plantronics, Inc. 42 1,864 RF Micro Devices, Inc. (NON) 1,600 11,328 Computers (5.3%) Actuate Corp. (NON) 985 5,595 Anixter International, Inc. 134 14,331 Apple, Inc. 859 452,040 Aspen Technology, Inc. (NON) 169 7,935 AVG Technologies NV (Netherlands) (NON) 171 3,203 Bottomline Technologies, Inc. (NON) 65 2,320 Brady Corp. Class A 108 2,889 Brocade Communications Systems, Inc. (NON) 7,957 76,148 Calix, Inc. (NON) 159 1,264 Commvault Systems, Inc. (NON) 68 4,684 Cornerstone OnDemand, Inc. (NON) 119 6,947 EMC Corp. 10,223 269,581 Fortinet, Inc. (NON) 4,810 111,352 HCL Technologies, Ltd. (India) 625 15,904 inContact, Inc. (NON) 266 2,399 Infoblox, Inc. (NON) 107 2,470 Lexmark International, Inc. Class A 98 4,130 MTS Systems Corp. 48 3,406 NetApp, Inc. 3,894 157,357 Netscout Systems, Inc. (NON) 123 4,672 Procera Networks, Inc. (NON) 212 2,338 Quantum Corp. (NON) 2,342 2,740 Silicon Graphics International Corp. (NON) 143 1,760 SolarWinds, Inc. (NON) 221 10,206 SS&C Technologies Holdings, Inc. (NON) 104 4,023 Synaptics, Inc. (NON) 119 7,740 VeriFone Systems, Inc. (NON) 163 4,719 Verint Systems, Inc. (NON) 104 4,868 Western Digital Corp. 2,284 198,685 Construction and engineering (—%) Mota-Engil Africa (Rights) (Portugal) (F) (NON) 905 468 Conglomerates (1.7%) AMETEK, Inc. 1,687 89,816 Danaher Corp. 2,778 212,489 Exor SpA (Italy) 294 11,959 General Electric Co. 3,036 77,327 Marubeni Corp. (Japan) 1,000 7,023 Siemens AG (Germany) 344 45,944 Construction (0.6%) Cemex Latam Holdings SA (Colombia) (NON) 1,155 9,202 Cemex SAB de CV ADR (Mexico) 611 7,992 China National Building Material Co., Ltd. (China) 6,000 5,706 China Singyes Solar Technologies Holdings, Ltd. (China) 7,000 8,532 Fortune Brands Home & Security, Inc. 1,183 55,293 Holcim, Ltd. (Switzerland) 100 8,118 Koninklijke Boskalis Westminster NV (Netherlands) 339 16,969 Mota-Engil SGPS SA (Portugal) 1,204 8,532 Total Bangun Persada Tbk PT (Indonesia) 109,900 7,262 Trex Co., Inc. (NON) 111 8,682 Wendel SA (France) 152 22,848 Consumer (1.3%) Blyth, Inc. 137 1,340 Kimberly-Clark Corp. 2,830 312,291 Swatch Group AG (The) (Switzerland) 27 18,020 Consumer finance (1.0%) DFC Global Corp. (NON) 327 2,691 Discover Financial Services 3,226 185,108 Encore Capital Group, Inc. (NON) 219 10,648 Housing Development Finance Corp., Ltd. (HDFC) (India) 1,562 20,663 MicroFinancial, Inc. 223 1,813 Nelnet, Inc. Class A 177 7,101 Ocwen Financial Corp. (NON) 106 3,969 Performant Financial Corp. (NON) 397 3,140 PHH Corp. (NON) 160 4,165 Portfolio Recovery Associates, Inc. (NON) 184 9,978 Consumer goods (2.0%) Colgate-Palmolive Co. 6,610 415,306 Kao Corp. (Japan) 300 10,340 L'Oreal SA (France) 169 28,634 Procter & Gamble Co. (The) 455 35,790 Reckitt Benckiser Group PLC (United Kingdom) 214 17,610 Consumer services (0.5%) Angie's List, Inc. (NON) 37 515 Blue Nile, Inc. (NON) 76 2,674 Geo Group, Inc. (The) (R) 70 2,256 Liberty Interactive Corp. Class A (NON) 2,774 81,001 Overstock.com, Inc. (NON) 224 4,406 RetailMeNot, Inc. (NON) 189 7,895 Shutterfly, Inc. (NON) 38 2,073 TrueBlue, Inc. (NON) 679 19,338 zulily, Inc. Class A (NON) 32 2,188 Containers (0.1%) Ball Corp. 633 35,169 Distribution (0.1%) Beacon Roofing Supply, Inc. (NON) 98 3,703 Core-Mark Holding Co., Inc. 83 6,491 MWI Veterinary Supply, Inc. (NON) 42 6,843 Spartan Stores, Inc. 151 3,411 United Natural Foods, Inc. (NON) 55 3,981 Electric utilities (2.4%) China Resources Power Holdings Co., Ltd. (China) 2,000 4,822 Chubu Electric Power Co., Inc. (Japan) 400 4,948 CMS Energy Corp. 1,764 50,151 Edison International 2,182 114,271 Enel SpA (Italy) 4,308 22,120 Entergy Corp. 1,192 76,073 GDF Suez (France) 915 23,479 PG&E Corp. 2,923 128,786 Power Grid Corp. of India, Ltd. (India) 2,974 4,535 PPL Corp. 4,287 138,427 Red Electrica Corporacion SA (Spain) 449 34,954 Tenaga Nasional Bhd (Malaysia) 3,900 14,293 Electrical equipment (0.4%) ABB, Ltd. (Switzerland) 1,081 27,643 Allegion PLC (Ireland) (NON) 779 42,339 Canadian Solar, Inc. (Canada) (NON) 152 6,360 II-VI, Inc. (NON) 419 6,867 OSRAM Licht AG (Germany) (NON) 312 21,212 WESCO International, Inc. (NON) 94 8,104 Electronics (3.1%) Agilent Technologies, Inc. 608 34,613 Broadcom Corp. Class A 6,366 189,197 Cavium, Inc. (NON) 52 2,191 Ceva, Inc. (NON) 224 4,050 Cirrus Logic, Inc. (NON) 143 2,753 EnerSys 195 13,853 Fairchild Semiconductor International, Inc. (NON) 185 2,605 FEI Co. 58 5,954 Freescale Semiconductor, Ltd. (NON) 230 5,233 GenMark Diagnostics, Inc. (NON) 667 8,311 Gentex Corp. 1,234 38,711 GT Advanced Technologies, Inc. (NON) 113 1,619 Hollysys Automation Technologies, Ltd. (China) (NON) 471 9,519 Inotera Memories, Inc. (Taiwan) (NON) 9,000 7,659 Integrated Silicon Solutions, Inc. (NON) 604 7,357 Keyence Corp. (Japan) 100 43,070 L-3 Communications Holdings, Inc. 623 71,894 Marvell Technology Group, Ltd. 6,136 93,819 Mellanox Technologies, Ltd. (Israel) (NON) 75 2,739 Mentor Graphics Corp. 555 12,010 Microsemi Corp. (NON) 122 2,813 Omnivision Technologies, Inc. (NON) 350 6,045 Omron Corp. (Japan) 800 33,751 Pegatron Corp. (Taiwan) 6,000 8,075 Radiant Opto-Electronics Corp. (Taiwan) 2,090 8,476 Rockwell Automation, Inc. 942 115,715 Samsung Electronics Co., Ltd. (South Korea) 45 56,992 Semtech Corp. (NON) 119 2,969 Silicon Image, Inc. (NON) 786 4,755 SK Hynix, Inc. (South Korea) (NON) 200 7,283 Sparton Corp. (NON) 172 5,573 Energy (oil field) (2.0%) Baker Hughes, Inc. 1,643 103,969 Dril-Quip, Inc. (NON) 230 24,739 Key Energy Services, Inc. (NON) 769 6,952 Oceaneering International, Inc. 482 34,502 Oil States International, Inc. (NON) 293 27,812 Schlumberger, Ltd. 3,181 295,832 SPT Energy Group, Inc. (China) 16,000 9,229 Superior Energy Services, Inc. 982 29,057 Energy (other) (0.1%) AMEC PLC (United Kingdom) 1,251 23,525 FutureFuel Corp. 535 9,282 Engineering and construction (0.4%) China Railway Group, Ltd. (China) 19,000 8,231 JGC Corp. (Japan) 1,000 37,100 Singapore Technologies Engineering, Ltd. (Singapore) 6,000 18,010 Vinci SA (France) 374 27,944 Entertainment (0.2%) Carmike Cinemas, Inc. (NON) 219 6,515 CJ CGV Co., Ltd. (South Korea) 209 10,101 Panasonic Corp. (Japan) 1,800 22,668 TiVo, Inc. (NON) 739 9,977 Town Sports International Holdings, Inc. 312 2,833 Vail Resorts, Inc. 56 3,938 VOXX International Corp. (NON) 539 7,007 Environmental (0.1%) Coway Co., Ltd. (South Korea) 156 9,993 Mine Safety Appliances Co. 72 3,704 Financial (0.5%) CoreLogic, Inc. (NON) 2,481 80,881 Credit Acceptance Corp. (NON) 52 7,183 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 3,900 22,592 WageWorks, Inc. (NON) 130 7,690 Food (1.0%) Boulder Brands, Inc. (NON) 96 1,444 Calbee, Inc. (Japan) 900 21,943 Carrefour SA (France) 627 23,125 Chaoda Modern Agriculture Holdings, Ltd. (China) (F) (NON) 2,000 129 Cia Brasileira de Distribuicao Grupo Pao de Acucar ADR (Preference) (Brazil) 318 13,525 Distribuidora Internacional de Alimentacion SA (Spain) 1,907 16,372 Hain Celestial Group, Inc. (The) (NON) 27 2,411 Jeronimo Martins SGPS SA (Portugal) 305 5,185 Lindt & Spruengli AG (Switzerland) 7 34,495 Magnit OJSC (Russia) 44 10,761 MEIJI Holdings Co., Ltd. (Japan) 300 19,811 Nestle SA (Switzerland) 963 72,923 Suedzucker AG (Germany) 464 12,905 Unilever PLC (United Kingdom) 350 14,307 Forest products and packaging (0.3%) Amcor, Ltd. (Australia) 1,444 13,118 Domtar Corp. (Canada) 150 16,617 KapStone Paper and Packaging Corp. (NON) 106 3,370 Louisiana-Pacific Corp. (NON) 66 1,240 Packaging Corp. of America 410 29,885 UPM-Kymmene OYJ (Finland) 1,202 21,834 Gaming and lottery (—%) Bally Technologies, Inc. (NON) 42 2,846 Penn National Gaming, Inc. (NON) 585 7,517 Health-care services (3.0%) Aetna, Inc. 2,073 150,728 Amedisys, Inc. (NON) 172 2,917 AmSurg Corp. (NON) 123 5,395 athenahealth, Inc. (NON) 20 3,877 Cardinal Health, Inc. 1,880 134,476 Centene Corp. (NON) 38 2,420 Chemed Corp. 153 12,944 Community Health Systems, Inc. (NON) 199 8,260 Computer Programs & Systems, Inc. 33 2,258 Health Net, Inc. (NON) 565 19,238 HealthSouth Corp. 48 1,569 Kindred Healthcare, Inc. 255 5,523 Magellan Health Services, Inc. (NON) 44 2,690 McKesson Corp. 1,220 216,001 MedAssets, Inc. (NON) 358 8,696 Omega Healthcare Investors, Inc. (R) 106 3,388 Providence Service Corp. (The) (NON) 336 8,934 Sinopharm Group Co. (China) 2,400 6,648 Suzuken Co., Ltd. (Japan) 200 7,600 Threshold Pharmaceuticals, Inc. (NON) 471 2,355 Triple-S Management Corp. Class B (Puerto Rico) (NON) 94 1,575 WellCare Health Plans, Inc. (NON) 168 10,386 WellPoint, Inc. 1,657 150,108 Homebuilding (—%) Ryland Group, Inc. (The) 231 10,762 Household furniture and appliances (—%) La-Z-Boy, Inc. 132 3,371 Select Comfort Corp. (NON) 236 4,262 Insurance (3.6%) Ageas (Belgium) 603 27,671 AIA Group, Ltd. (Hong Kong) 5,200 25,470 Allianz SE (Germany) 206 36,879 Allied World Assurance Co. Holdings AG 449 44,774 American Equity Investment Life Holding Co. 365 7,979 American Financial Group, Inc. 776 44,356 Amtrust Financial Services, Inc. 193 7,295 Aon PLC 2,400 205,440 Assicurazioni Generali SpA (Italy) 1,353 30,422 AXA SA (France) 1,171 30,613 Axis Capital Holdings, Ltd. 1,115 49,027 Berkshire Hathaway, Inc. Class B (NON) 187 21,651 Cathay Financial Holding Co., Ltd. (Taiwan) 8,338 12,345 China Life Insurance Co., Ltd. Class H (China) 5,000 14,574 China Pacific Insurance (Group) Co., Ltd. (China) 3,200 10,945 CNO Financial Group, Inc. 388 7,085 Genworth Financial, Inc. Class A (NON) 1,174 18,244 Hanwha Life Insurance Co., Ltd. (South Korea) 1,630 10,455 Insurance Australia Group, Ltd. (Australia) 4,756 23,082 Legal & General Group PLC (United Kingdom) 5,608 22,576 Maiden Holdings, Ltd. (Bermuda) 319 3,582 Meritz Fire & Marine Insurance Co., Ltd. (South Korea) 440 6,210 Muenchener Rueckversicherungs AG (Germany) 74 16,205 Porto Seguro SA (Brazil) 348 4,821 ProAssurance Corp. 123 5,592 Protective Life Corp. 140 7,300 Prudential PLC (United Kingdom) 704 15,974 Stewart Information Services Corp. 280 10,354 Symetra Financial Corp. 319 6,284 Third Point Reinsurance, Ltd. (Bermuda) (NON) 366 5,490 Travelers Cos., Inc. (The) 2,306 193,335 Investment banking/Brokerage (1.5%) Deutsche Bank AG (Germany) 504 24,515 Goldman Sachs Group, Inc. (The) 1,886 313,925 Investor AB Class B (Sweden) 562 20,029 UBS AG (Switzerland) 1,177 25,253 Leisure (—%) Brunswick Corp. 179 8,017 Lodging/Tourism (0.9%) Century Casinos, Inc. (NON) 435 2,954 Grand Korea Leisure Co., Ltd. (South Korea) 270 11,144 Home Inns & Hotels Management, Inc. ADR (China) (NON) 232 8,693 Intrawest Resorts Holdings, Inc. (NON) 164 2,206 Marcus Corp. 363 5,122 MGM China Holdings, Ltd. (Hong Kong) 6,800 28,906 SJM Holdings, Ltd. (Hong Kong) 6,000 19,388 Wyndham Worldwide Corp. 807 58,814 Wynn Resorts, Ltd. 434 105,241 Machinery (1.3%) AGCO Corp. 708 37,156 Alfa Laval AB (Sweden) 1,179 31,996 Altra Industrial Motion Corp. 293 10,372 Chart Industries, Inc. (NON) 126 10,529 Cummins, Inc. 1,279 186,632 DXP Enterprises, Inc. (NON) 58 5,902 Franklin Electric Co., Inc. 201 8,762 Hyster-Yale Materials Holdings, Inc. 52 5,249 Kadant, Inc. 165 6,625 MRC Global, Inc. (NON) 677 17,412 NACCO Industries, Inc. Class A 26 1,524 THK Co., Ltd. (Japan) 700 16,089 Manufacturing (1.1%) AZZ, Inc. 145 6,434 Chase Corp. 151 4,553 Generac Holdings, Inc. 176 10,027 Greenbrier Cos., Inc. (The) (NON) 361 15,187 IDEX Corp. 606 45,492 IMI PLC (United Kingdom) 1,067 27,248 Ingersoll-Rand PLC 2,002 122,402 Leggett & Platt, Inc. 1,238 39,678 Polypore International, Inc. (NON) 44 1,523 Standex International Corp. 77 4,259 TriMas Corp. (NON) 379 12,738 Media (0.8%) Demand Media, Inc. (NON) 272 1,319 Naspers, Ltd. Class N (South Africa) 184 22,193 Viacom, Inc. Class B 2,153 188,883 Medical technology (1.0%) Abaxis, Inc. (NON) 46 1,746 Accuray, Inc. (NON) 431 4,043 Alere, Inc. (NON) 226 8,303 Align Technology, Inc. (NON) 71 3,715 AtriCure, Inc. (NON) 133 2,765 Coloplast A/S Class B (Denmark) 462 38,915 Conmed Corp. 256 11,935 Cyberonics, Inc. (NON) 40 2,739 DexCom, Inc. (NON) 81 3,653 Globus Medical, Inc. Class A (NON) 180 4,259 Greatbatch, Inc. (NON) 326 14,126 Haemonetics Corp. (NON) 84 3,064 Hanger, Inc. (NON) 215 7,622 Hill-Rom Holdings, Inc. 196 7,415 Insulet Corp. (NON) 129 6,116 Intuitive Surgical, Inc. (NON) 208 92,525 NxStage Medical, Inc. (NON) 194 2,691 OraSure Technologies, Inc. (NON) 621 4,310 STAAR Surgical Co. (NON) 519 7,349 Steris Corp. 89 4,107 Thoratec Corp. (NON) 76 2,823 Trinity Biotech PLC ADR (Ireland) 154 4,079 VCA Antech, Inc. (NON) 496 15,361 Metals (0.9%) Alrosa AO (Russia) (NON) 7,479 8,065 Antofagasta PLC (United Kingdom) 1,106 16,678 BHP Billiton PLC (United Kingdom) 681 21,992 BHP Billiton, Ltd. (Australia) 806 27,748 Glencore Xstrata PLC (United Kingdom) 3,329 18,352 Glencore Xstrata PLC (United Kingdom) (NON) 1,338 7,331 Hitachi Metals, Ltd. (Japan) 3,000 44,943 Horsehead Holding Corp. (NON) 544 9,667 L.B. Foster Co. Class A 96 4,463 NN, Inc. 385 7,427 Reliance Steel & Aluminum Co. 335 23,209 Rio Tinto PLC (United Kingdom) 367 21,095 Vale SA ADR (Brazil) 401 5,682 Vale SA ADR (Preference) (Brazil) 230 2,873 voestalpine AG (Austria) 589 26,548 Natural gas utilities (0.3%) Centrica PLC (United Kingdom) 4,134 22,083 China Resources Gas Group, Ltd. (China) 2,000 7,020 ENI SpA (Italy) 1,032 24,900 UGI Corp. 739 33,026 Oil and gas (5.7%) BG Group PLC (United Kingdom) 967 17,626 BP PLC (United Kingdom) 6,700 56,591 Cabot Oil & Gas Corp. 1,707 59,745 Callon Petroleum Co. (NON) 998 6,756 Chevron Corp. 383 44,171 CNOOC, Ltd. (China) 5,000 8,171 ConocoPhillips 3,608 239,932 Delek US Holdings, Inc. 343 9,522 EPL Oil & Gas, Inc. (NON) 254 7,645 Exxon Mobil Corp. 2,218 213,526 Ezion Holdings, Ltd. (Singapore) 6,000 10,668 Gazprom Neft OAO ADR (Russia) 262 5,214 Genel Energy PLC (United Kingdom) (NON) 291 5,346 Gulfport Energy Corp. (NON) 63 4,164 Kodiak Oil & Gas Corp. (NON) 424 5,007 Lukoil OAO ADR (Russia) 360 19,800 Occidental Petroleum Corp. 2,630 253,848 PBF Energy, Inc. Class A 473 11,920 Petroleo Brasileiro SA ADR (Preference) (Brazil) 513 5,982 Phillips 66 2,109 157,880 Repsol YPF SA (Spain) 612 15,379 Rosetta Resources, Inc. (NON) 60 2,662 Royal Dutch Shell PLC Class A (United Kingdom) 1,070 39,025 Royal Dutch Shell PLC Class B (United Kingdom) 972 37,876 Statoil ASA (Norway) 1,339 35,338 Stone Energy Corp. (NON) 169 6,074 Surgutneftegas OAO (Preference) (Russia) 13,396 9,996 Swift Energy Co. (NON) 223 2,230 Tesoro Corp. 607 30,963 Total SA (France) 715 46,415 Unit Corp. (NON) 78 4,789 Vaalco Energy, Inc. (NON) 529 3,523 Valero Energy Corp. 1,935 92,841 W&T Offshore, Inc. 170 2,562 Woodside Petroleum, Ltd. (Australia) 461 15,673 Pharmaceuticals (6.9%) AbbVie, Inc. 2,600 132,366 ACADIA Pharmaceuticals, Inc. (NON) 149 4,217 Actelion, Ltd. (Switzerland) 252 26,719 Alkermes PLC (NON) 125 6,084 Antares Pharma, Inc. (NON) 743 3,306 Array BioPharma, Inc. (NON) 424 2,044 Aspen Pharmacare Holdings, Ltd. (South Africa) 374 9,482 AstraZeneca PLC (United Kingdom) 595 40,691 Bayer AG (Germany) 361 51,274 Biospecifics Technologies Corp. (NON) 78 1,851 Conatus Pharmaceuticals, Inc. (NON) 61 684 Eli Lilly & Co. 1,682 100,264 Endo International PLC (NON) 156 12,452 GlaxoSmithKline PLC (United Kingdom) 1,634 45,736 Hisamitsu Pharmaceutical Co., Inc. (Japan) 300 14,073 Impax Laboratories, Inc. (NON) 256 6,597 Insys Therapeutics, Inc. (NON) 193 12,985 Jazz Pharmaceuticals PLC (NON) 380 57,739 Johnson & Johnson 4,294 395,563 Merck & Co., Inc. 4,968 283,126 Nektar Therapeutics (NON) 293 3,759 Novartis AG (Switzerland) 462 38,583 Novo Nordisk A/S Class B (Denmark) 637 30,363 Orion OYJ Class B (Finland) 556 18,311 Pfizer, Inc. 11,008 353,467 Prestige Brands Holdings, Inc. (NON) 211 6,011 Questcor Pharmaceuticals, Inc. 142 8,627 Receptos, Inc. (NON) 83 3,850 Roche Holding AG-Genusschein (Switzerland) 201 62,025 Salix Pharmaceuticals, Ltd. (NON) 175 18,886 Sanofi (France) 333 34,625 SIGA Technologies, Inc. (NON) 868 2,786 Sucampo Pharmaceuticals, Inc. Class A (NON) 288 2,592 Photography/Imaging (0.1%) Konica Minolta Holdings, Inc. (Japan) 2,000 20,408 Publishing (0.3%) Gannett Co., Inc. 1,633 48,582 Graham Holdings Co. Class B 48 34,498 Railroads (0.1%) Central Japan Railway Co. (Japan) 300 34,988 Real estate (3.0%) AG Mortgage Investment Trust, Inc. (R) 89 1,632 Agree Realty Corp. (R) 166 5,103 American Capital Agency Corp. (R) 1,645 36,667 Arlington Asset Investment Corp. Class A 107 2,838 ARMOUR Residential REIT, Inc. (R) 476 2,042 Ashford Hospitality Prime, Inc. (R) 113 1,893 Ashford Hospitality Trust, Inc. (R) 564 6,306 AvalonBay Communities, Inc. (R) 535 68,999 Bekasi Fajar Industrial Estate Tbk PT (Indonesia) 174,800 8,757 Cathay Real Estate Development Co., Ltd. (Taiwan) 8,000 4,656 CBL & Associates Properties, Inc. (R) 217 3,860 Chimera Investment Corp. (R) 4,436 14,151 CYS Investments, Inc. (R) 294 2,587 Dexus Property Group (Australia) (R) 17,431 16,663 Education Realty Trust, Inc. (R) 619 5,837 EPR Properties (R) 90 4,793 Federal Realty Investment Trust (R) 272 30,276 First Industrial Realty Trust (R) 186 3,579 Glimcher Realty Trust (R) 357 3,474 GPT Group (Australia) (R) 5,439 18,091 Hammerson PLC (United Kingdom) (R) 1,173 11,285 Hemaraj Land and Development PCL (Thailand) 64,200 6,022 HFF, Inc. Class A 537 17,130 Invesco Mortgage Capital, Inc. (R) 142 2,390 Investors Real Estate Trust (R) 427 3,749 iStar Financial, Inc. (NON) (R) 352 5,456 Kilroy Realty Corp. (R) 328 18,867 Lexington Realty Trust (R) 817 9,322 LTC Properties, Inc. (R) 201 7,574 MFA Financial, Inc. (R) 482 3,789 National Health Investors, Inc. (R) 126 7,774 One Liberty Properties, Inc. (R) 195 4,274 PS Business Parks, Inc. (R) 123 10,334 Public Storage (R) 586 99,034 Ramco-Gershenson Properties Trust (R) 238 3,975 Rayonier, Inc. (R) 530 24,958 Select Income REIT (R) 154 4,489 Simon Property Group, Inc. (R) 1,278 206,129 Sovran Self Storage, Inc. (R) 41 3,034 Starwood Property Trust, Inc. (R) 108 2,594 Starwood Waypoint Residential Trust (NON) (R) 21 569 Summit Hotel Properties, Inc. (R) 522 4,823 Tokyu Fudosan Holdings Corp. (Japan) (NON) 3,100 24,495 Universal Health Realty Income Trust (R) 45 1,916 Westfield Group (Australia) 1,302 11,991 Wheelock and Co., Ltd. (Hong Kong) 5,000 20,443 WP Carey, Inc. (R) 242 15,372 Regional Bells (—%) Frontier Communications Corp. 1,052 5,134 Restaurants (0.1%) Alsea SAB de CV (Mexico) 2,077 6,437 Papa John's International, Inc. 175 8,908 Popeyes Louisiana Kitchen, Inc. (NON) 133 5,328 Ruby Tuesday, Inc. (NON) 458 2,808 Retail (6.4%) Adidas AG (Germany) 145 16,892 Advance Auto Parts, Inc. 479 61,005 American Eagle Outfitters, Inc. 2,135 31,022 ANN, Inc. (NON) 220 7,843 Ascena Retail Group, Inc. (NON) 184 3,365 Big Lots, Inc. (NON) 189 5,585 Brown Shoe Co., Inc. 121 2,974 Buckle, Inc. (The) 70 3,176 Coach, Inc. 1,470 71,751 Compagnie Financiere Richemont SA (Switzerland) 178 17,729 Compagnie Financiere Richemont SA ADR (Switzerland) 497 4,897 CP ALL PCL (Thailand) 5,200 6,256 Crocs, Inc. (NON) 111 1,691 CST Brands, Inc. 801 26,057 CVS Caremark Corp. 6,777 495,670 Deckers Outdoor Corp. (NON) 42 3,123 Destination Maternity Corp. 311 8,783 Five Below, Inc. (NON) 38 1,465 Gap, Inc. (The) 1,608 70,350 Genesco, Inc. (NON) 83 6,163 Home Depot, Inc. (The) 3,617 296,703 KAR Auction Services, Inc. 488 15,206 Koninklijke Ahold NV (Netherlands) 1,016 18,953 Lowe's Cos., Inc. 4,626 231,439 Lumber Liquidators Holdings, Inc. (NON) 30 3,218 Macy's, Inc. 1,900 109,934 Matahari Department Store Tbk PT (Indonesia) (NON) 4,500 5,406 Next PLC (United Kingdom) 413 46,579 PetSmart, Inc. 682 45,735 Pier 1 Imports, Inc. 92 1,741 Puregold Price Club, Inc. (Philippines) 11,400 11,936 Sonic Automotive, Inc. Class A 268 6,368 Steven Madden, Ltd. (NON) 58 2,114 Tile Shop Holdings, Inc. (NON) 270 4,163 USANA Health Sciences, Inc. (NON) 36 2,634 Woolworths Holdings, Ltd. (South Africa) 1,619 9,604 Woolworths, Ltd. (Australia) 340 10,987 World Fuel Services Corp. 215 9,679 Schools (0.2%) Bright Horizons Family Solutions, Inc. (NON) 120 4,736 Estacio Participacoes SA (Brazil) 1,126 10,613 Grand Canyon Education, Inc. (NON) 57 2,702 ITT Educational Services, Inc. (NON) 738 22,900 Semiconductor (0.4%) Advanced Energy Industries, Inc. (NON) 142 3,896 Advanced Semiconductor Engineering, Inc. (Taiwan) 13,000 12,850 ASML Holding NV (Netherlands) 257 22,366 Entegris, Inc. (NON) 490 5,905 Magnachip Semiconductor Corp. (South Korea) (NON) 119 1,754 Photronics, Inc. (NON) 487 4,237 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 7,000 25,080 Tokyo Electron, Ltd. (Japan) 400 23,062 Ultra Clean Holdings, Inc. (NON) 431 5,672 Shipping (0.3%) Aegean Marine Petroleum Network, Inc. (Greece) 734 7,435 Diana Shipping, Inc. (Greece) (NON) 337 4,388 Quality Distribution, Inc. (NON) 999 12,807 StealthGas, Inc. (Greece) (NON) 1,253 13,169 Swift Transportation Co. (NON) 689 16,784 Yamato Transport Co., Ltd. (Japan) 700 14,532 Software (5.5%) Activision Blizzard, Inc. 5,337 103,271 Brightcove, Inc. (NON) 303 2,939 CA, Inc. 3,404 114,034 Cadence Design Systems, Inc. (NON) 6,746 103,416 F5 Networks, Inc. (NON) 1,098 123,349 IntraLinks Holdings, Inc. (NON) 516 5,991 Manhattan Associates, Inc. (NON) 340 12,883 Microsoft Corp. 9,485 363,370 NTT Data Corp. (Japan) 300 12,462 Oracle Corp. 9,973 390,044 Proofpoint, Inc. (NON) 80 3,316 PTC, Inc. (NON) 152 5,975 QLIK Technologies, Inc. (NON) 52 1,586 Rovi Corp. (NON) 251 6,235 Safeguard Scientifics, Inc. (NON) 275 5,393 SAP AG (Germany) 138 11,147 SciQuest, Inc. (NON) 84 2,480 Symantec Corp. 5,642 121,190 Tencent Holdings, Ltd. (China) 300 24,001 Ultimate Software Group, Inc. (NON) 58 9,628 Vocus, Inc. (NON) 289 3,858 Zynga, Inc. Class A (NON) 580 2,935 Staffing (0.3%) Barrett Business Services, Inc. 83 5,810 Kforce, Inc. 341 7,471 Korn/Ferry International (NON) 181 4,596 ManpowerGroup, Inc. 556 43,457 On Assignment, Inc. (NON) 251 8,634 Technology (0.2%) CACI International, Inc. Class A (NON) 27 2,128 SoftBank Corp. (Japan) 500 37,909 Tech Data Corp. (NON) 145 8,352 Technology services (1.3%) Acxiom Corp. (NON) 348 12,956 AOL, Inc. (NON) 1,990 87,122 Baidu, Inc. ADR (China) (NON) 53 9,059 Cap Gemini (France) 350 27,407 CSG Systems International, Inc. 76 2,128 Google, Inc. Class A (NON) 86 104,546 Infosys, Ltd. (India) 112 6,921 Naver Corp. (South Korea) 13 9,949 NIC, Inc. 133 2,586 Nomura Research Institute, Ltd. (Japan) 500 16,405 Pandora Media, Inc. (NON) 96 3,592 Perficient, Inc. (NON) 250 5,103 SINA Corp. (China) (NON) 132 9,020 Tyler Technologies, Inc. (NON) 84 7,878 Unisys Corp. (NON) 194 6,639 United Internet AG (Germany) 385 17,917 XO Group, Inc. (NON) 329 3,928 Yandex NV Class A (Russia) (NON) 243 9,113 Telecommunications (1.1%) Arris Group, Inc. (NON) 97 2,784 Aruba Networks, Inc. (NON) 105 2,154 BroadSoft, Inc. (NON) 33 990 BT Group PLC (United Kingdom) 4,771 32,740 CalAmp Corp. (NON) 307 9,836 EchoStar Corp. Class A (NON) 411 20,476 Inteliquent, Inc. 257 3,588 Iridium Communications, Inc. (NON) 431 2,810 Kcell JSC ADR (Kazakhstan) 373 5,520 Loral Space & Communications, Inc. (NON) 68 5,373 MTN Group, Ltd. (South Africa) 757 13,842 NTT DoCoMo, Inc. (Japan) 1,100 18,427 Orange (France) 1,299 16,261 RingCentral, Inc. Class A (NON) 44 953 Ruckus Wireless, Inc. (NON) 265 3,710 ShoreTel, Inc. (NON) 287 2,523 T-Mobile US, Inc. (NON) 1,712 52,216 Tele2 AB Class B (Sweden) 784 9,727 Telefonica SA (Spain) 1,255 19,246 Telenor ASA (Norway) 791 17,475 Telstra Corp., Ltd. (Australia) 4,913 22,161 Ubiquiti Networks, Inc. (NON) 166 8,202 USA Mobility, Inc. 215 3,107 Vodafone Group PLC (United Kingdom) 3,740 15,593 Telephone (1.3%) Deutsche Telekom AG (Germany) 1,456 24,709 IDT Corp. Class B 175 3,141 Verizon Communications, Inc. 6,578 312,981 Textiles (0.2%) G&K Services, Inc. Class A 104 6,514 Hanesbrands, Inc. 676 49,537 Perry Ellis International, Inc. (NON) 283 3,948 Tire and rubber (0.2%) Continental AG (Germany) 213 51,848 Cooper Tire & Rubber Co. 130 3,241 Tobacco (0.2%) British American Tobacco (BAT) PLC (United Kingdom) 410 22,313 Japan Tobacco, Inc. (Japan) 700 22,282 Toys (0.1%) Namco Bandai Holdings, Inc. (Japan) 800 17,957 Transportation services (0.1%) ComfortDelgro Corp., Ltd. (Singapore) 9,000 13,726 Matson, Inc. 75 1,809 Universal Truckload Services, Inc. 186 4,836 XPO Logistics, Inc. (NON) 209 6,571 Trucks and parts (0.4%) Aisin Seiki Co., Ltd. (Japan) 700 24,358 Douglas Dynamics, Inc. 255 4,126 Hyundai Mobis Co., Ltd. (South Korea) 52 15,326 Miller Industries, Inc. 196 3,538 Standard Motor Products, Inc. 287 10,088 Tenneco, Inc. (NON) 77 4,638 WABCO Holdings, Inc. (NON) 425 43,541 Waste Management (—%) China Everbright International, Ltd. (China) 5,000 7,372 US Ecology, Inc. 76 2,731 Water Utilities (0.1%) United Utilities Group PLC (United Kingdom) 1,733 22,621 Total common stocks (cost $18,454,945) INVESTMENT COMPANIES (2.8%) (a) Shares Value iShares MSCI EAFE ETF 1,124 $75,814 iShares MSCI Emerging Markets ETF 762 30,084 iShares MSCI Taiwan ETF (Taiwan) 753 10,587 Market Vectors Vietnam ETF (Vietnam) 346 7,564 SPDR S&P rust 2,815 524,435 SPDR S&P Midcap rust 285 71,361 Total investment companies (cost $612,518) WARRANTS (0.1%) (a) (NON) Expiration date Strike Price Warrants Value Ecobank Transnational, Inc. 144A (Nigeria) 9/20/16 $0.0000 62,919 $5,630 Fawaz Abdulaziz Alhhokair & Co. 144A (Saudi Arabia) 3/24/14 0.00000 73 3,187 Guaranty Trust Bank PLC 144A (Nigeria) 9/20/16 0.00000 13,845 2,132 Kuwait Foods (Americana) 144A (Kuwait) 2/24/16 0.00000 304 2,697 National Bank of Kuwait SAK 144A (Kuwait) 12/10/15 0.00000 972 3,380 Samba Financial Group 144A (Saudi Arabia) 8/3/16 0.00000 385 5,749 Saudi Basic Industries Corp. 144A (Saudi Arabia) 3/24/14 0.00000 106 3,236 Saudi Industrial Investment Group 144A (Saudi Arabia) 10/28/15 0.00000 312 2,804 Zenith Bank PLC 144A (Nigeria) 9/20/16 0.00000 17,690 2,199 Total warrants (cost $29,724) PURCHASED OPTIONS OUTSTANDING (0.0%) (a) Expiration Contract date/strike price amount Value iShares MSCI Emerging Markets Index (Put) May-14/$38.00 $1,744 $1,866 MSCI Qatar Net TR USD (Call) May-14/1479.36 52 3,986 Total purchased options outstanding (cost $3,546) SHORT-TERM INVESTMENTS (3.1%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.06% (AFF) 675,931 $675,931 U.S. Treasury Bills with an effective yield of 0.12%, November 13, 2014 (SEG) $100,000 99,931 U.S. Treasury Bills with an effective yield of 0.10%, August 21, 2014 (SEG) 11,000 10,996 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.11%, April 3, 2014 (SEG) 19,000 18,998 Total short-term investments (cost $805,835) TOTAL INVESTMENTS Total investments (cost $19,906,568) (b) FORWARD CURRENCY CONTRACTS at 2/28/14 (aggregate face value $9,430,160) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Sell 4/16/14 $356,263 $369,093 $12,830 Chilean Peso Buy 4/16/14 428 463 (35) Euro Buy 3/19/14 443,624 435,739 7,885 Singapore Dollar Sell 5/21/14 12,149 12,076 (73) Swiss Franc Sell 3/19/14 28,087 27,280 (807) Barclays Bank PLC Australian Dollar Buy 4/16/14 24,647 24,695 (48) Australian Dollar Sell 4/16/14 25,181 24,551 (630) British Pound Buy 3/19/14 47,050 45,612 1,438 British Pound Sell 6/18/14 52,205 52,244 39 Canadian Dollar Buy 4/16/14 28,779 29,853 (1,074) Euro Buy 3/19/14 33,817 33,006 811 Hong Kong Dollar Sell 5/21/14 33,741 33,722 (19) Japanese Yen Sell 5/21/14 48,943 49,067 124 Mexican Peso Buy 4/16/14 17,197 17,324 (127) Norwegian Krone Buy 3/19/14 25,594 25,051 543 Norwegian Krone Sell 3/19/14 25,594 25,014 (580) Polish Zloty Buy 3/19/14 12,529 12,174 355 Polish Zloty Sell 3/19/14 12,529 12,229 (300) Singapore Dollar Sell 5/21/14 62,007 61,638 (369) South African Rand Sell 4/16/14 15,361 15,244 (117) Swedish Krona Buy 6/18/14 26,438 26,466 (28) Swiss Franc Sell 3/19/14 68,001 66,630 (1,371) Turkish Lira Buy 3/19/14 29,626 30,601 (975) Turkish Lira Sell 3/19/14 29,626 29,243 (383) Citibank, N.A. Australian Dollar Sell 4/16/14 67,623 67,586 (37) Brazilian Real Buy 4/2/14 15,369 14,845 524 Brazilian Real Sell 4/2/14 15,369 14,960 (409) British Pound Buy 3/19/14 26,622 26,123 499 British Pound Sell 3/19/14 26,622 25,996 (626) Chilean Peso Sell 4/16/14 13,854 13,758 (96) Danish Krone Sell 3/19/14 40,808 40,099 (709) Euro Buy 3/19/14 25,121 24,903 218 Norwegian Krone Sell 6/18/14 23,515 23,555 40 Swiss Franc Sell 3/19/14 50,035 48,683 (1,352) Credit Suisse International Australian Dollar Sell 4/16/14 92,358 91,732 (626) British Pound Sell 3/19/14 60,278 57,808 (2,470) British Pound Sell 6/18/14 26,102 26,122 20 Canadian Dollar Buy 4/16/14 49,168 49,664 (496) Canadian Dollar Sell 4/16/14 49,168 49,602 434 Euro Buy 3/19/14 127,676 126,574 1,102 Euro Sell 3/19/14 127,676 126,826 (850) Indian Rupee Buy 5/21/14 13,591 13,007 584 Japanese Yen Buy 5/21/14 579,749 579,336 413 Mexican Peso Buy 4/16/14 181 429 (248) New Zealand Dollar Buy 4/16/14 25,155 24,636 519 New Zealand Dollar Sell 4/16/14 25,155 24,706 (449) Norwegian Krone Buy 3/19/14 4,379 4,538 (159) Singapore Dollar Sell 5/21/14 10,256 10,195 (61) South African Rand Buy 4/16/14 15,305 15,134 171 South African Rand Sell 4/16/14 15,305 14,573 (732) South Korean Won Sell 5/21/14 708 727 19 Swedish Krona Buy 3/19/14 25,822 25,536 286 Swedish Krona Sell 3/19/14 25,822 25,079 (743) Swiss Franc Sell 3/19/14 40,824 39,726 (1,098) Deutsche Bank AG Australian Dollar Buy 4/16/14 24,558 24,827 (269) Australian Dollar Sell 4/16/14 24,558 24,551 (7) Canadian Dollar Buy 4/16/14 24,719 24,288 431 Euro Sell 3/19/14 141,617 139,473 (2,144) Japanese Yen Sell 5/21/14 49,710 49,671 (39) Norwegian Krone Buy 3/19/14 966 948 18 Norwegian Krone Sell 3/19/14 966 944 (22) Norwegian Krone Sell 6/18/14 23,515 23,558 43 Polish Zloty Buy 3/19/14 19,623 18,983 640 Polish Zloty Sell 3/19/14 19,623 19,235 (388) Swedish Krona Buy 6/18/14 26,438 26,463 (25) Swiss Franc Sell 3/19/14 46,282 45,042 (1,240) Turkish Lira Buy 3/19/14 14,993 15,184 (191) Turkish Lira Sell 3/19/14 14,993 14,865 (128) Goldman Sachs International Australian Dollar Buy 4/16/14 25,803 26,000 (197) British Pound Buy 3/19/14 26,790 26,156 634 British Pound Sell 3/19/14 26,790 26,098 (692) Euro Sell 3/19/14 139,961 137,560 (2,401) Japanese Yen Buy 5/21/14 77,703 77,850 (147) HSBC Bank USA, National Association Australian Dollar Buy 4/16/14 14,503 14,562 (59) Australian Dollar Sell 4/16/14 14,503 14,493 (10) British Pound Sell 3/19/14 355,132 346,468 (8,664) Canadian Dollar Buy 4/16/14 24,358 24,797 (439) Canadian Dollar Sell 4/16/14 24,358 24,107 (251) Euro Buy 3/19/14 26,640 26,533 107 Euro Sell 3/19/14 26,640 26,424 (216) Japanese Yen Sell 5/21/14 169,883 169,784 (99) JPMorgan Chase Bank N.A. Australian Dollar Buy 4/16/14 25,892 26,651 (759) British Pound Buy 3/19/14 119,549 116,651 2,898 British Pound Sell 6/18/14 26,102 26,122 20 Canadian Dollar Buy 4/16/14 153,277 158,458 (5,181) Euro Sell 3/19/14 1,283,939 1,260,808 (23,131) Hungarian Forint Sell 3/19/14 15,187 14,923 (264) Indian Rupee Buy 5/21/14 15,221 15,246 (25) Japanese Yen Sell 5/21/14 600,141 599,677 (464) Mexican Peso Buy 4/16/14 18,610 18,742 (132) New Taiwan Dollar Sell 5/21/14 15,444 15,391 (53) New Zealand Dollar Buy 4/16/14 25,072 24,341 731 New Zealand Dollar Sell 4/16/14 25,072 24,624 (448) Norwegian Krone Sell 6/18/14 23,499 23,539 40 Singapore Dollar Buy 5/21/14 24,851 24,704 147 Swedish Krona Sell 3/19/14 46,622 45,745 (877) Swiss Franc Sell 3/19/14 39,459 38,712 (747) Royal Bank of Scotland PLC (The) British Pound Sell 3/19/14 24,111 23,522 (589) Canadian Dollar Buy 4/16/14 49,258 49,682 (424) Canadian Dollar Sell 4/16/14 49,258 49,471 213 Euro Buy 3/19/14 26,916 26,631 285 Japanese Yen Sell 5/21/14 53,422 53,384 (38) Mexican Peso Buy 4/16/14 24,180 24,378 (198) State Street Bank and Trust Co. Australian Dollar Buy 4/16/14 25,448 25,736 (288) Australian Dollar Sell 4/16/14 25,448 25,548 100 Brazilian Real Buy 4/2/14 15,369 14,788 581 Brazilian Real Sell 4/2/14 15,369 14,964 (405) British Pound Sell 3/19/14 15,237 14,499 (738) British Pound Sell 6/18/14 26,102 26,123 21 Canadian Dollar Buy 4/16/14 82,277 85,584 (3,307) Euro Buy 3/19/14 42,375 41,173 1,202 Japanese Yen Sell 5/21/14 174,653 174,447 (206) Mexican Peso Buy 4/16/14 4,998 5,070 (72) New Taiwan Dollar Sell 5/21/14 15,444 15,385 (59) Norwegian Krone Buy 3/19/14 12,506 12,119 387 Norwegian Krone Sell 3/19/14 12,506 12,011 (495) Norwegian Krone Sell 6/18/14 23,515 23,555 40 Polish Zloty Buy 3/19/14 24,992 24,264 728 Polish Zloty Sell 3/19/14 24,992 24,402 (590) Singapore Dollar Sell 5/21/14 19,091 18,981 (110) Swedish Krona Buy 6/18/14 26,438 26,466 (28) Swiss Franc Sell 3/19/14 14,442 14,025 (417) UBS AG Australian Dollar Buy 4/16/14 24,647 24,922 (275) Australian Dollar Sell 4/16/14 24,647 24,145 (502) British Pound Buy 3/19/14 26,120 27,208 (1,088) British Pound Sell 6/18/14 52,205 52,243 38 Canadian Dollar Sell 4/16/14 326,311 338,159 11,848 Euro Buy 3/19/14 45,688 44,214 1,474 Japanese Yen Sell 5/21/14 178,654 178,491 (163) Mexican Peso Buy 4/16/14 12,515 12,570 (55) Mexican Peso Sell 4/16/14 12,515 12,364 (151) Norwegian Krone Buy 3/19/14 24,328 23,863 465 Norwegian Krone Sell 3/19/14 24,328 23,493 (835) Norwegian Krone Sell 6/18/14 23,515 23,556 41 South African Rand Buy 4/16/14 15,314 15,143 171 South African Rand Sell 4/16/14 15,314 14,675 (639) Swedish Krona Buy 3/19/14 25,260 24,997 263 Swedish Krona Sell 3/19/14 25,260 24,776 (484) Swiss Franc Sell 3/19/14 241,870 234,840 (7,030) WestPac Banking Corp. Australian Dollar Buy 4/16/14 25,892 25,965 (73) Canadian Dollar Buy 4/16/14 142,451 147,982 (5,531) Euro Buy 3/19/14 401,250 393,845 7,405 Japanese Yen Sell 5/21/14 67,886 67,830 (56) Total FUTURES CONTRACTS OUTSTANDING at 2/28/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro STOXX 50 Index (Short) 11 $476,756 Mar-14 $(27,980) FTSE 100 Index (Short) 4 $453,837 Mar-14 (2,150) MSCI EAFE Index Mini (Long) 5 482,325 Mar-14 28,940 Russell 2000 Index Mini (Long) 2 236,380 Mar-14 (1,372) S&P 500 Index E-Mini (Long) 3 278,640 Mar-14 12,741 SPI 200 Index (Long) 4 481,512 Mar-14 21,556 Total WRITTEN OPTIONS OUTSTANDING at 2/28/14 (premiums $1,416) (Unaudited) Expiration Contract date/strike price amount Value iShares MSCI Emerging Markets Index (Put) May-14/$35.00 $1,744 $803 MSCI Qatar Net TR USD (Call) May-14/1,586.95 52 1,137 Total Key to holding's currency abbreviations KWD Kuwaiti Dinar SAR Saudi Arabian Riyal USD / $ United States Dollar Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund JSC Joint Stock Company OAO Open Joint Stock Company OJSC Open Joint Stock Company PJSC Public Joint Stock Company SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from June 1, 2013 through February 28, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $26,048,785. (b) The aggregate identified cost on a tax basis is $19,986,717, resulting in gross unrealized appreciation and depreciation of $6,379,326 and $293,182, respectively, or net unrealized appreciation of $6,086,144. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $ 929,346 $ 6,025,669 $ 6,279,084 $ 334 $ 675,931 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $45,335 to cover certain derivatives contracts and the settlement of certain securities. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 79.80% United Kingdom 3.5 Japan 3.2 France 1.7 Switzerland 1.5 Germany 1.5 Australia 1.1 South Korea 0.7 China 0.7 Spain 0.6 Other 5.7 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to hedge market risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap options contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to manage exposure to market risk and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $54,647 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $1,436,700 $141,378 $— Capital goods 1,384,975 154,844 — Communication services 913,107 40,588 — Conglomerates 437,535 7,023 — Consumer cyclicals 3,080,292 315,925 — Consumer staples 1,651,422 89,788 129 Energy 2,010,018 48,978 — Financials 3,812,434 537,633 — Health care 2,976,296 28,321 — Industrials — — 468 Technology 3,783,636 370,257 — Transportation 483,849 78,189 — Utilities and power 690,891 35,618 — Total common stocks Investment companies $719,845 $— $— Purchased options outstanding — 5,852 — Warrants — 31,014 — Short-term investments 675,931 129,925 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(32,827) $— Futures contracts 31,735 — — Written options outstanding — (1,940) — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $59,825 $92,652 Equity contracts 100,103 33,442 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount) Written equity option contracts (contract amount) Futures contracts (number of contracts) 30 Forward currency contracts (contract amount) Warrants (number of warrants) The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. Offsetting of financial and derivative assets and liabilities Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# 20,715 3,310 1,281 3,548 1,132 634 107 3,836 498 3,059 14,300 7,405 59,825 Purchased options# — 3,986 — 1,866 — 5,852 Total Assets $20,715 $3,310 $1,281 $3,548 $1,132 $4,620 $107 $3,836 $498 $3,059 $16,166 $7,405 $65,677 Liabilities: Forward currency contracts# 915 6,021 3,229 7,932 4,453 3,437 9,738 32,081 1,249 6,715 11,222 5,660 92,652 Written options# — 1,137 — 803 — 1,940 Total Liabilities $915 $6,021 $3,229 $7,932 $4,453 $4,574 $9,738 $32,081 $1,249 $6,715 $12,025 $5,660 $94,592 Total Financial and Derivative Net Assets $19,800 $(2,711) $(1,948) $(4,384) $(3,321) $46 $(9,631) $(28,245) $(751) $(3,656) $4,141 $1,745 $(28,915) Total collateral received (pledged)##† $— $— $— $— $— $— $— $— $— $— $— $— $— Net amount $19,800 $(2,711) $(1,948) $(4,384) $(3,321) $46 $(9,631) $(28,245) $(751) $(3,656) $4,141 $1,745 $(28,915) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: April 25, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: April 25, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: April 25, 2014
